In a medical malpractice action to recover damages for personal injuries sustained by the infant plaintiff, in which the infant’s father sought damages, as limited at the trial, for loss of his son’s companionship, defendant appeals from so much of a judgment of the Supreme Court, Kings County, entered February 18, 1970, as is in favor of plaintiffs upon a jury verdict. Judgment modified, on the law and the facts, by deleting therefrom the third decretal paragraph, which granted a recovery to the plaintiff father on his cause of action, and by dismissing that cause of action. As so modified, judgment affirmed insofar as appealed from, with costs to the infant plaintiff, Vincent Alexander White. It was error to permit an award to the father for loss of his child's companionship. There was no proof of special damages or loss of services. The loss of a child’s society is not compensable (Gilbert v. Stanton Brewery, 295 N. Y. 270, 273; Foti v. Quittel, 19 A D 2d 635). Hopkins, Acting P. J., Martuscello, Shapiro, Gulotta and Benjamin, JJ., concur.